Dauiel, J.
We concur in opinion with the Judge of the Superior Court. The executory limitation over to the wife and surviving children, on the death of Ms son William. Long, without issue, was not too remote. We have herto-fore decided in several eases in this Court, that such a limitation was good; Threadgill v Ingram, 1 Ired. 577, Skinner v Lamb, 3 Ired. 155, and the cases there cited. The relators are not any of the surviving children of the testator Thomas Long at the death of William, and therefore they have no interest in the said legacy, which was given, first to William Long, and then over to the surviving children of the testator.
Per Curiam, . Judgment affirmed.